DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehlow et al. (US Pat No 6,412,478).
In regard to claim 1, Ruehlow discloses a breather device (Title) that separates engine oil contained in blowby gas (Abstract), the breather device comprising: 
a first route (through opening 52) through which the blowby gas flows (see flow arrows in Figs 1 and 2); 
an acceleration route (under flap 56) that is connected to a downstream side of the first route (22 flow arrows) and has a smaller channel cross-sectional area than the first route (see Figs 1 and 2);
a branching route (where flow splits against 108) that is connected to a downstream side of the acceleration route (see flow arrows), includes a wall portion (108) that is orthogonal to the acceleration route (best seen in Fig 2), and is branched into two routes by the wall portion (wall 108 extending into 110 and 112); and 
a turn-back route (where flow wraps around against walls 110 and 112, and specifically 110 for the purposes of addressing the claims) that is connected to one of the branched routes (see Fig 2) of the branching route and is turned back in a manner to be parallel to the acceleration route (see Fig 2) and to have a reverse advancing direction from that of the acceleration route (“right to left” vs “left to right” in the perspective of Figs 1 and 2).
In regard to claim 2, Ruehlow discloses the device of claim 1, further comprising:
a portion in which an advancing direction of the route is changed by 90 degrees (where the flow passing along 110 turns 90 degrees around portion 110a), wherein
outer wall portions (the L-shaped section of 96) constituting the portion are constructed of two wall portions that are orthogonal to each other and are connected to each other (one portion of 96 being perpendicular to the bulk of 110a and the other being perpendicular to the bulk of 110).
In regard to claim 3, Ruehlow discloses the device of claim 1, further comprising a merging route (66, seen in Fig 1) that is formed on a downstream side of the branching route and that merges the two branched routes of the branching route (combining the flow and eventually guiding it all together to exit 51).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.